Order entered September 24, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01206-CV

                            IN RE JAMES LATIMER, Relator

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-51478-2009

                                        ORDER
       Based on the Court’s order of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   ADA BROWN
                                                         JUSTICE